DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2. The amendment filed by Applicant on December 22, 2021 has been fully considered. The amendment to instant claim 1 is acknowledged. Specifically, claim 1 has been amended to include limitations of the polyethylene being a low density polyethylene and being a homopolymer. These limitations in their combination were not previously presented and were taken from instant claim 15 and instant specification (p. 30, lines 30-32 of instant specification). In light of the amendment filed by Applicant, all previous rejections are withdrawn. The new grounds of rejections necessitated by Applicant’s amendment are set forth below. Thus, the following action is properly made final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.  Claims 1-7, 13-14, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ficker (US 4,434,264) in view of Hitchcock et al (US 6,130,293).
4.  Ficker discloses a propylene polymer composition comprising:
A) 80-95%wt of a random copolymer of propylene and ethylene, containing 1-6%wt of ethylene (Abstract, as to instant claim 6, 13), and having melt flow of preferably about 1 g/10 min at 230ºC, ASTM D1238 condition L, i.e. at 2.16 kg (col. 1, lines 47-50; col. 3, Table) and
B) 5-20%wt of a linear low density polyethylene (LLDPE) having density of 0.910-0.935 g/cc (Abstract) and melt index of 0.5-5 g/10 min at 190ºC, ASTM D1238 condition L, i.e. at 2.16 kg (col. 1, line 66-68, as to instant claims 14),
Wherein the composition is having good clarity and impact strength (col. 2, lines 20-23).
The composition is produced into molded articles including vials and bottles (col. 2, lines 17-19, as to instant claim 17), i.e. having a tubular shape.

5.  The composition may comprise a third component in amount of 0.1-2%wt (col. 2, lines 6-12). Since the composition comprises the combination of the components A) and B) and further as low as 0.1-2%wt of the third component, therefore, the total weight of the components A) and B) appears to be more than 80%wt as well (as to instant claim 16).

6. Though Ficker discloses the composition comprising a major amount of a random propylene -ethylene copolymer and minor amount of LLDPE, the composition having improved clarity and impact strength, Ficker does not teach the composition further comprising a low density ethylene homopolymer having density of equal to or below 0.940 g/cc.
Hitchcock et al discloses a blend of:
B’) 97-99%wt of LLDPE having density of about 0.925 g/cc and MFR of 0.3-4 g/10 min (col. 2, lines 20-25; col. 3, lines 13-18) and 
B”) 1-3%wt of a low density ethylene homopolymer (LDPE) having density of 0.915-0.925 g/cc and MFR of 1-4 g/10 min (col. 2, lines 52-58, as to instant claim 14),
Wherein Hitchcock et al explicitly teaches that such combination of LLDPE and LDPE provides compositions and articles having improved optical properties (col. 1, lines 25-26). As shown in Table 1 of Hitchcock et al, the addition of as low as 1-5%wt of LDPE to LLDPE reduces haze of the composition as compared to the haze of a composition comprising only LLDPE (Table 1).

8. Since Ficker discloses a composition comprising a random propylene-ethylene copolymer and as high as 20%wt of LLDPE and further components to improve clarity (col. 2, lines 6-6 of Ficker), and Hitchcock et al explicitly teaches that the use of the combination of LDPE homopolymer with LLDPE reduces haze and thus improves clarity, therefore, it would have been obvious to a one of ordinary skill in the art to combine the teachings of Ficker and Hitchcock et al and to include, or obvious to try to include a low density ethylene homopolymer LDPE of Hitchcock et al as the additional component to improve the clarity of the LLDPE-containing composition of Ficker,  or to use the combination of LLDPE and LDPE  taught by Hitchcock et al as the component B) in the composition of Ficker, so  to further improve the clarity of the composition of Ficker as well, since it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability 

9. Since the LLDPE and the LDPE homopolymer are taught by Hitchcock et al as being used in weight ratio of 97:3 to 99:1 (col. 3, lines 12-16), i.e. 32:1, and given the amount of added LLDPE in the composition of Ficker in view of Hitchcock et al is 20%wt, therefore, the amount of added LDPE homopolymer will be 20/32 =0.635%wt (as to instant claim 1).

10. Since the composition of Ficker in view of Hitchcock et al is essentially or substantially the same as that claimed in instant invention, i.e. comprises the essentially the same components used in essentially the same amounts as those claimed in instant invention, therefore, the composition of Ficker in view of Hitchcock et al would be reasonably expected by a one of ordinary skill in the art to comprise the same properties as those claimed in instant invention, or alternatively, the properties having values overlapping with those as claimed in instant invention as well, including MFR, Charpy Notched Impact strength, xylene cold soluble content and ratio of MFRcomposition/MFRcomponent A). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
Ficker in view of Hitchcock et al  are overlapping with the corresponding ranges of those as claimed in instant invention; therefore, based on the teachings of Ficker in view of Hitchcock et al, it would have been obvious to a one of ordinary skill in the art to make variations and optimize by routine experimentation the relative amounts of the components A) and B), i.e. the relative amounts of the random propylene copolymer, LLDPE and LDPE homopolymer, and further the specific properties of each of the components A) and B) including MFR, density, ethylene content, so to produce the final composition having a desired combination of properties, including xylene cold soluble content, MFR and Charpy Notched Impact Strength at 23ºC, as well, especially since Ficker explicitly teaches the composition having improved impact strength (Title, Abstract) and especially since both components A) and B) are having very low MFR values (i.e. 1 g/10 min for the component A) and 0.5 g/10 min for the component B)).
It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974). "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

13.  As to instant claim 7, since the component A) is a single random copolymer of propylene and ethylene, without an elastomeric phase, therefore, said component A) appears to be a monophasic, as defined in instant specification, as well (p. 9, lines 9-12 of instant specification).

14.  Claims 1-10, 13-14, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ficker (US 4,434,264) in view of Hitchcock et al (US 6,130,293), in further view of 
Jaaskelainen et al (US 7,452,953).

15.  The discussion with respect to Ficker (US 4,434,264) in view of Hitchcock et al (US 6,130,293), set forth in paragraphs 3-13 above, is incorporated here by reference.

Ficker in view of Hitchcock et al recite the compositions being used for making blow molded tubular articles like bottles and vials, Ficker in view of Hitchcock et al do not explicitly teach said compositions being used for making pipes; and further do not recite the random propylene copolymer being bimodal or multimodal. 

17. However, Jaaskelainen et al discloses random propylene-ethylene copolymers used for making blow molded articles like pipes (Abstract, as to instant claim 18), wherein said random propylene copolymer is produced by multistage polymerization and is multimodal or bimodal (Abstract, col. 5, lines 20-25as to instant claim 8) comprising at least two fractions a) and b), the fractions present in weight ratio 30:70 to 70:30 (col. 3, lines 40-43, as to instant claim 9), wherein the fraction a) comprises 2-6%wt of ethylene comonomer and the fraction b) comprises 3-12%wt of ethylene (col. 3, lines 7-21, as to instant claim 10),
wherein the random propylene copolymer is having Tm of 135ºC or higher (col. 5, lines 32-34, as to instant claim 7);
total ethylene content of 6%wt or lower (col. 5, lines 34-36, as to instant claim 6);
xylene soluble fraction content of 4-15%wt (col. 6, lines 25-28);
MFR of 0.5-20 g/10 min (col. 6, lines 28-31),
and wherein said random multimodal propylene copolymer provides blow molded articles with good optical properties and high mechanical strength (col. 2, lines 40-44); specifically exemplified compositions comprise Charpy Notched impact strength at RT of 25.8-43.2 kJ/m2, haze of 0.7-4% (Table 3).

Jaaskelainen et al and Ficker in view of Hitchcock et al are related to compositions based on random propylene-ethylene copolymers, used for making blow molded tubular articles, and thereby belong to the same field of endeavor, wherein  Jaaskelainen et al explicitly teaches the use of a multimodal/bimodal random propylene-ethylene copolymers for making blow molded articles having improved optical properties, low haze and high mechanical strength, and the blow molded articles being pipes, therefore, based on the combined teachings of  Jaaskelainen et al and Ficker in view of Hitchcock et al, it would have been obvious to a one of ordinary skill in the art to include, or obvious to try to include, at least partially, the multimodal/bimodal random propylene-ethylene copolymer of  Jaaskelainen et al as the random propylene-ethylene copolymer component A) in the composition for making tubular blow molded articles of Ficker in view of Hitchcock et al, so to further improve optical properties and mechanical strength of the composition for making blow molded articles of Ficker in view of Hitchcock et al and since it would have been obvious to choose material based on its suitability, and further to use the produced composition for making not only bottles and vial, but pipes as well, thereby arriving at the present invention.
Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958). The key to supporting any rejection under 35 USC 103  is the clear articulation of KSR noted that the analysis supporting a rejection under 35 USC 103  should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

19. Since the composition of Ficker in view of Hitchcock et al and Jaaskelainen et al is substantially the same as that claimed in instant invention, i.e. comprises substantially the same components used in substantially the same amounts as those claimed in instant invention, therefore, the composition of Ficker in view of Hitchcock et al and Jaaskelainen et al would be reasonably expected by a one of ordinary skill in the art to comprise the same properties as those claimed in instant invention, or alternatively, the properties having values overlapping with those as claimed in instant invention as well, including MFR, Charpy Notched Impact strength, xylene cold soluble content and ratio of MFRcomposition/MFRcomponent A). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
	
20.  Further, all ranges in the composition of Ficker in view of Hitchcock et al and Jaaskelainen et al are overlapping with the corresponding ranges of those as claimed in instant invention; therefore, based on the teachings of Ficker in view of Hitchcock et al and Jaaskelainen et al, it would have been obvious to a one of ordinary skill in the art to make variations and optimize by routine experimentation the relative amounts of the components A) and B), and further the specific properties of each of the components A) and B) including MFR, density, ethylene content, so to produce the final composition having a desired combination of properties, including xylene cold soluble content, MFR and Charpy Notched Impact Strength at 23ºC, as well.
"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
.

21.  Claims 1-14, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ficker (US 4,434,264) in view of Hitchcock et al (US 6,130,293) and Jaaskelainen et al (US 7,452,953), in further view off Hedesiu et al (US 2016/0060441, Hedesiu’441).

22.  The discussion with respect to Ficker (US 4,434,264) in view of Hitchcock et al (US 6,130,293) and Jaaskelainen et al (US 7,452,953), set forth in paragraphs 14-20 above, is incorporated here by reference.

23.  Though Ficker in view of Hitchcock et al and Jaaskelainen et al disclose the propylene random copolymer being multimodal, Ficker in view of Hitchcock et al and Jaaskelainen et al do not explicitly recite said multimodal copolymer being trimodal and having 30-50%wt of a first random copolymer, 42-60%wt of a second random copolymer and 1-15%wt of a third random copolymer.

Hedesiu’441 discloses a multimodal propylene copolymer (U) (Abstract, [0026]) for making pipes comprising:
1) 75-98%wt of a propylene random copolymer composition (X) having MFR of 0.25-1 g/10 min and comonomer content 2-12%mol comprising:   
        V) 30-60%wt of a first random copolymer having MFR of 1-5 g/10 min and/or 
             comonomer content 1-6%mol, and
         W) 40-70%wt of a second propylene random copolymer having MFR of 0.1-
               0.6 g/10 min and/or comonomer content of 2-12%mol ([0046]);
2) 2-25%wt of a propylene copolymer with ethylene (copolymer Y)) having MFR of 0.000-0.1 g/10 min and comonomer content of 9-40%mol ([0033]-[0034]),
wherein each of the copolymers V), W) and Y) are having different MFR or comonomer content from the others ([0050]);
wherein the combination of the composition (X) and the copolymer Y) is advantageous for achieving the comonomer content and the content of the XCS fraction, and thus contributes to advantageous property balance between Flexural modulus and Impact properties and pressure resistance ([0038]).
The multimodal polypropylene (U) is having xylene cold soluble content of 4-17%wt ([0088]; MFR of 0.25-1 g/10 min (as to instant claim 10) and comonomer content of 3.5-12%mol ([0104], as to instant claim 12); Charpy Notched Impact Strength at 23ºC of at least 40 kJ/m2 ([0098]).

25.  Though Hedesiu’44 does not explicitly recite the propylene copolymer Y) as the random copolymer, since the overall multimodal propylene copolymer composition is In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

26. Since  Hedesiu’441 and Ficker in view of Hitchcock et al and Jaaskelainen et al are related to polypropylene compositions comprising multimodal propylene random copolymers, used for making pipes, and thereby belong to the same field of endeavor, wherein  Ficker in view of Hitchcock et al and Jaaskelainen et al do not explicitly recite the multimodal copolymer being trimodal and do not recite the weight amounts of the three fractions, and Hedesiu’441 discloses a trimodal propylene copolymer comprising a combination of three different propylene copolymers having different MFR values and/or comonomer content, wherein Hedesiu’441 explicitly teaches such combination of propylene copolymers providing advantageous property balance between Flexural modulus and Impact properties and pressure resistance, therefore, it would have been obvious to a one of ordinary skill in the art to combine the teachings of Hedesiu’441 and Ficker in view of Hitchcock et al and Jaaskelainen et al, and to  Hedesiu’441 as the multimodal propylene copolymer in the composition of  Ficker in view of Hitchcock et al and Jaaskelainen et al, so to further improve the balance between the impact strength and the flexural modulus of the composition of Ficker in view of Hitchcock et al and Jaaskelainen et al as well, and since it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958). The key to supporting any rejection under 35 USC 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

Response to Arguments
27.  Applicant's arguments filed on December 22, 2021 have been fully considered. It is noted that in light of Applicant’s amendment, all previous rejections are withdrawn, thus rendering Applicant’s arguments moot. The new grounds of rejections necessitated by Applicant’s amendment are set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/IRINA KRYLOVA/Primary Examiner, Art Unit 1764